DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claim #4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020.

 	Claims #1-3, 5-14, and new claims 21-26 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on September 17, 2019 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Drawing Objections 
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lower portion is wider than at least a bottom part” (emphasis added) of claim 22 must be shown or the feature(s) infra.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 	Claims 21-26 are objected to.

 	As to claim 21, the Examiner suggests changing “without distinguishable” to “without a distinguishable”.  



 	As to claim 22, it is unclear how the lower portion is wider than at least a bottom part of the upper portion of the first conductive feature.  The lower portion 88A is only wider than an upper portion 88B, and is not wider than any other structures that the limitation “at least” suggests.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 1-3, 5-14 are indicated as being allowable because the Examiner was unable to find the “wherein the first length is greater than the second length, and both of the first length and the second length are measured in a first direction parallel to a top surface of the source/drain contact plug” and “with the second width smaller than the second length . . . the third length being substantially equal to the third width” limitations of independent claims 1 and 9, respectively.

No Prior Art Applied
 	No prior art has been applied to claims 21-26.


Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the objections above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



	/SUBERR L CHI/            Primary Examiner, Art Unit 2829